46 F.3d 1147
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Ronald A. JHUN, Defendant-Appellant.
No. 93-10385.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 19, 1994.*Decided Jan. 6, 1995.

Before:  SNEED, D.W. NELSON, and TROTT, Circuit Judges.


1
MEMORANDUM**


2
Ronald A. Jhun appeals his sentence under the Sentencing Guidelines imposed following his jury conviction of being a felon in possession of a firearm and ammunition, in violation of 18 U.S.C. Sec. 922(g)(1).  Jhun contends that the district court erred in sentencing him as an armed career criminal under 18 U.S.C. Sec. 924(e) and U.S.S.G. Sec. 4B1.4 because two of the predicate convictions on which the district court relied were invalid--one due to an involuntary and unknowing guilty plea, another due to an inadequate waiver of a jury trial.  In Custis v. United States, 114 S.Ct. 1732 (1994), the Supreme Court held that a defendant has no right to challenge the constitutionality of prior convictions used to enhance his sentence under the Armed Career Criminal Act unless those convictions were obtained in violation of the right to counsel.  In United States v. Fondren, No. 93-50470, slip op. at 15581 (9th Cir.  December 19, 1994), this court extended the Custis rule to collateral attacks on prior convictions under the Sentencing Guidelines.  Jhun did not contend in the district court, nor does he contend on appeal, that his prior convictions were obtained in violation of the right to counsel.  Accordingly, his sentence is


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3